DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7-9, 11-13, 15-17, 19 and 20 are pending as amended on 4/7/2022. 

Claim Objections
The claims are objected to because Applicant has presented claim text for canceled claims, and therefore, the amendment filed on 4/7/2022 fails to comply with 37 CFR 1.121 (c)(4)(i). No claim text should be presented for any canceled claim in subsequent submissions.

Claim Interpretation
The claims recite a polycarbonate polyol, further limited by integral values of signals from a 1H-NMR spectrum. Neither the claims nor the specification provide an explanation as to which hydrogens within the recited polycarbonate correspond to the recited signals. Therefore, using ChemDraw software to prepare a ChemNMR 1H Estimation, the examiner determined that the recited signals:
from 4.00-4.50 ppm (i.e., A) are from hydrogens located on CH2 groups which are adjacent to carbonate oxygens,
from 0.90-1.10 ppm (i.e., D) are from hydrogens located on CH3 groups within the instant R2 and R3 hydrocarbyl moieties, and,
from 3.70-3.85 ppm (i.e., F) are from terminal CH3 groups adjacent to a carbonate oxygen, which arise when a polycarbonate formed from diol and dimethyl carbonate has a terminal methyl carbonate group, rather than a terminal hydroxyl group. 
In a polycarbonate diol formed from reaction of dimethyl carbonate with an excess of diols, wherein the diols are a mixture of linear divalent aliphatic diol (providing instant R1) with branched divalent aliphatic diols having tertiary (instant R2) and/or quaternary (instant R3) carbon atoms, the presently recited ratio of D/A depends on the ratio of branched:linear diol (i.e., as the content of branched diol having CH3 group(s) relative to linear diol having only CH2 groups increases, D/A increases).  
Furthermore, as the content of impurity having a methyl carbonate group at a polymer terminal decreases (and, as the content of polycarbonate having only OH terminals increases), the presently recited integral value F (as well as the recited ratio of F/A) decreases. Alternatively, given that terminal methyl carbonate groups are derived from dimethyl carbonate reactant, there is reasonable basis to conclude that substitution of dimethyl carbonate for diethyl carbonate or diphenyl carbonate would result in elimination of “F” signals.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-9, 11-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7 and 8 each recite that the repeating unit of formula (I) comprises at least one of a repeating unit of formula (I-1), a repeating unit of formula (I-2), and a repeating unit of formula (I-3). In a first interpretation, a polycarbonate must have at least three different types of repeating units, i.e., at least one repeating unit of formula (I-1), at least one repeating unit of formula (I-2), and at least one repeating unit of formula (I-3), in order to satisfy the claims. If the first interpretation is correct, polycarbonates having only one or two types of repeating units are excluded from the claims. In a second, conflicting, interpretation, a polycarbonate could satisfy the claims as long as it has at least one repeating unit according to any one of the three formulas (I-1), (I-2) and (I-3). If the second interpretation is correct, the claims encompass (but are not limited to) polycarbonates having only one type of repeating unit. Because there are two possible interpretations of the claims as set forth above, the scope of the claims is unclear. 
For examination purposes, and in light of the manner in which dependent claims 9, 11-13, 15 and 16 further limit claims 5, 7 and 8, the claims have been interpreted according to the second (broader) interpretation. If the second interpretation is intended, Applicant may wish to consider the guidance in MPEP 2117 (Markush claims) when amending claims 5, 7-9 and 11-12. For example, Applicant could amend the claims to recite language such as: “wherein the repeating unit of formula (I) comprises a formula selected from the group consisting of: a repeating unit of formula (I-1), a repeating unit of formula (I-2) and a repeating unit of formula (I-3)…” (Applicant is not limited to this suggestion). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-9, 11-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masubuchi et al (US 2008/0146766).
As to claims 1, 3, 5, 7, 9, 11, 13, 15 and 17, Masubuchi discloses a polycarbonate diol (abstract, title) comprising repeating units of (A) and (B): 

    PNG
    media_image1.png
    225
    411
    media_image1.png
    Greyscale
(abstract), wherein both terminals are hydroxyl groups [0014].
Masubuchi exemplifies [0083, Example 1] a polycarbonate diol from 2-methyl-1,3-propanediol (providing Masubuchi’s “A” units) and 1,4-butanediol (providing “B” units) in a molar ratio of 53/47. 
The divalent aliphatic hydrocarbyl group in Masubuchi’s “A” repeating units derived from 2-methyl-1,3-propanediol in Example 1 has a structure according to instant “R,” and further according to instant R2 (formula I-2) recited in claims 5, 7, 9, 11 and 17. 
The divalent linear aliphatic hydrocarbyl group derived from 1,4-butanediol in Masubuchi’s Example 1 has a structure according to instant “R,” and further according to instant R1 (formula I-1) in claims 5, 7, 13, 15 and 17.
Masubuchi is silent with regard to NMR signals corresponding to instant A and D, as presently recited. However, in accordance with the claim interpretation discussion set forth above, in the polycarbonate diol exemplified by Masubuchi: 
each repeating unit derived from 2-methyl-1,3-propanediol has 4 hydrogens (i.e., on the two CH2 groups adjacent to carbonate oxygens) producing NMR signals ranging from 4.00-4.50 ppm, and 3 hydrogens (i.e., from one CH3 group) which produce NMR signals ranging from 0.90-1.10 ppm,
each repeating unit derived from 1,4-butanediol has 4 hydrogens (i.e., on the two CH2 groups adjacent to carbonate oxygens) which produce NMR signals ranging from 4.00-4.50 ppm. 
Therefore, in Masubuchi’s Example 1, there is reasonable basis to conclude that the value according to the instant ratio of the integral value of D/A is approximately (53*3)/(47*4+53*4), i.e., approximately 0.4, which falls within the presently claimed ranges of 0.03-1.45 (claim 1) and 0.10 to 1.40 (claim 3). 
As to claims 4, 8, 12 and 16, Masubuchi discloses a polycarbonate diol according to claims 1, 5, 9 and 13, as set forth above. Masubuchi is silent with regard to NMR signals corresponding to instant F, as presently recited. However, Masubuchi teaches that the polycarbonate diol is produced by subjecting diols to transesterification with carbonate ester [0033], preferably ethylene carbonate, such that there can be obtained a polycarbonate wherein substantially all the terminal groups are hydroxyl groups [0034]. Masubuchi further teaches that the terminals of all exemplified polymers were found to be hydroxyl groups upon measurement of 13C-NMR [0075]. Given Masubuchi’s teaching that substantially all of the terminals of the exemplified polymers are hydroxyl, there is reasonable basis to conclude that there is substantially no hydrogen on Masubuchi’s polymer which produces a signal according to instant F (see claim interpretation discussion above). There is reasonable basis to conclude, therefore, that Masubuchi discloses a polycarbonate diol according to the instant claims wherein the ratio of F/A falls within the presently claimed range of not larger than 0.01. 
As to claims 19 and 20, Masubuchi discloses utilizing the polycarbonate diol as a raw material for polyurethanes or other thermoplastic elastomers [0014], [0067]. Masubuchi discloses reaction with a polyisocyanate [0056] and optional chain extender [0057] to produce a polyurethane [0055]. A reactant mixture of polycarbonate diol, polyisocyanate and/or chain extender, as disclosed by Masubuchi, corresponds to an elastomer precursor composition as recited in claim 19, and the resultant elastomer meets instant claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 11-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masubuchi et al (US 2008/0146766).
As to claims 1, 3, 5, 7, 9, 11, 13, 15 and 17, Masubuchi discloses a polycarbonate diol (abstract, title) comprising repeating units of (A) and (B): 

    PNG
    media_image1.png
    225
    411
    media_image1.png
    Greyscale
(abstract), wherein both terminals are hydroxyl groups [0014].
Masubuchi teaches that utilizing 2-methyl-1,3-propanediol (producing units having structure “A” above) disturbs structural regularity, producing an amorphous polycarbonate diol which can produce polyurethane excellent in physical properties such as oil resistance and flexibility when copolymerized with a diol such as 1,4-butanediol or 1,6-hexanediol [0026]. Masubuchi further teaches that a polycarbonate diol formed from 2-methyl-1,3-propanediol alone produces polyurethane with insufficient elongation and flexibility, and therefore copolymerization with a diol of formula H (e.g., 1,4-butanediol or 1,6-hexanediol) is necessary to achieve excellent flexibility [0027]. Masubuchi teaches that in the polycarbonate diol, the ratio of 2-methyl-1,3-propanediol to diol of formula H (e.g., 1,4-butanediol or 1,6-hexanediol) is 99:1 to 1:99 [0029]. 
The divalent aliphatic hydrocarbyl group in Masubuchi’s “A” repeating units derived from 2-methyl-1,3-propanediol has a structure according to instant “R,” and further according to instant R2 (formula I-2) recited in claims 5, 7, 9, 11 and 17. 
The divalent linear aliphatic hydrocarbyl group derived from 1,4-butanediol or 1,6-hexandiol in Masubuchi’s “B” repeating units has a structure according to instant “R,” and further according to instant R1 (formula I-1) in claims 5, 7, 13, 15 and 17.
Masubuchi is silent with regard to NMR signals corresponding to instant A and D, as presently recited. However, in accordance with the claim interpretation discussion set forth above, in the polycarbonate diol disclosed by Masubuchi: 
each repeating unit derived from 2-methyl-1,3-propanediol has 4 hydrogens (i.e., on the two CH2 groups adjacent to carbonate oxygens) producing NMR signals ranging from 4.00-4.50 ppm, and 3 hydrogens (i.e., from one CH3 group) which produce NMR signals ranging from 0.90-1.10 ppm,
each repeating unit derived from 1,4-butanediol or 1,6-hexanediol has 4 hydrogens (i.e., on the two CH2 groups adjacent to carbonate oxygens) which produce NMR signals ranging from 4.00-4.50 ppm. 
In a polycarbonate diol as disclosed by Masubuchi, as the amount of 2-methyl-1,3-propanediol-derived units relative to 1,4-butanediol or 1,6-hexanediol-derived units increases, the number of hydrogen atoms producing 1H-NMR signals ranging from 0.90-1.10 ppm relative to the number of hydrogen atoms producing 1H-NMR signals ranging from 4.00-4.50 ppm increases, and therefore, the integral value of signals corresponding to instant D increases, relative to signals corresponding to instant A. When preparing Masubuchi’s polycarbonate diol, the person having ordinary skill in the art would have been motivated to utilize any appropriate ratio of 2-methyl-1,3-propanediol relative to 1,4-butanediol or 1,6-hexanediol within Masubuchi’s disclosed ratio of 99:1 to 1:99 [0029] in order to achieve the desired degree of disturbance in structural regularity, balanced with the desired flexibility/elongation [0026-7]. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polycarbonate diol utilizing 2-methyl-1,3-propanediol and 1,4-butanediol/1,6-hexanediol as the diol monomers, as disclosed by Masubuchi, in any ratio within Masubuchi’s range of 99:1 to 1:99, including a ratio corresponding to a D/A ratio within the presently claimed ranges of 0.03-1.45 (claim 1) and 0.10 to 1.40 (claim 3). 
As to claims 4, 8, 12 and 16, Masubuchi suggests a polycarbonate diol according to claims 1, 5, 9 and 13, as set forth above. Masubuchi is silent with regard to NMR signals corresponding to instant F, as presently recited. However, Masubuchi teaches that the polycarbonate diol is produced by subjecting diols to transesterification with carbonate ester [0033], preferably ethylene carbonate, such that there can be obtained a polycarbonate wherein substantially all the terminal groups are hydroxyl groups [0034]. Masubuchi further teaches that the terminals of all exemplified polymers were found to be hydroxyl groups upon measurement of 13C-NMR [0075]. Given Masubuchi’s teaching that substantially all of the terminals of the exemplified polymers are hydroxyl, and further given that a diol having only hydroxyl terminals is Masubuchi’s desired product, the person having ordinary skill in the art would have been motivated to prepare a polycarbonate diol, as suggested by Masubuchi, having all hydroxyl terminals in order to provide a product in which both terminals have the desired reactivity in the subsequent reaction to prepare a polyurethane. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Masubuchi’s polycarbonate diol with all hydroxyl terminals, thereby arriving at a polymer which produces no signal according to instant F (see claim interpretation discussion above), and therefore wherein the ratio of F/A falls within the presently claimed range of not larger than 0.01. 
As to claims 19 and 20, Masubuchi discloses utilizing the polycarbonate diol as a raw material for polyurethanes or other thermoplastic elastomers [0014], [0067]. Masubuchi discloses reaction with a polyisocyanate [0056] and optional chain extender [0057] to produce a polyurethane [0055]. A reactant mixture of polycarbonate diol, polyisocyanate and/or chain extender, as disclosed by Masubuchi, corresponds to an elastomer precursor composition as recited in claim 19, and the resultant elastomer meets instant claim 20. 

Claim(s) 1, 3-5, 7-9, 11-13, 15-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al (US 4978691).
As to claims 1, 3, 5, 7, 9, 11, 13, 15 and 17, Murai discloses a polycarbonatediol (col 1, lines 1-14) by reacting, e.g., dialkyl carbonate (col 3, lines 14-15) with a mixture composed of 20-80 mol% of polyvalent alcohol(s) having at least one side chain and from 80-20 mol% of 1,6-hexanediol (col 3, lines 16-34). The polycarbonate diol has terminal hydroxyl groups (col 1, line 65). Murai teaches that if the mixture comprises less than 20 mol% polyvalent alcohol with side chain, the polycarbonate diol has an undesirably high melting temperature, while if the mixture comprises more than 80 mol%, the polyurethane ultimately obtained from the polycarbonate is unsatisfactory in mechanical strength (col 3, lines 35-43). 
In light of Murai’s disclosure, the person having ordinary skill in the art would have been motivated to prepare a polycarbonate diol by reaction of dialkyl carbonate with a diol mixture comprising any appropriate amount of 1,6-hexanediol within Murai’s disclosed range of 20-80 mol% and any appropriate amount of one or more of the polyvalent alcohols named by Murai in col 3, lines 20-26 within Murai’s disclosed range of 80-20 mol% in order to achieve the desired balance between polycarbonate diol melting point/processability (improved at higher contents of random structure associated with polyvalent alcohol) and polyurethane mechanical strength (improved at higher contents of 1,6-hexanediol). 
The divalent aliphatic hydrocarbyl group in Murai’s repeating units derived from polyvalent alcohols named in col 3, lines 21-26 have a structure according to instant “R,” and further according to instant R2 (formula I-2) and R3 (formula I-3) recited in claims 5, 7, 9, 11 and 17. For example, neopentyl glycol (see synthesis example 1, col 6, lines 15-16) has a C5 aliphatic hydrocarbyl divalent group with a quaternary carbon atom and therefore has a structure according to instant R3. As another example, 3-methyl-1,5-pentanediol (synthesis example 3, col 6, lines 38-40) has a C6 aliphatic hydrocarbyl divalent group with a tertiary carbon atom and no quaternary carbon atom, and therefore, has a structure according to instant R2.
The divalent linear aliphatic hydrocarbyl group derived from Murai’s 1,6-hexanediol has a structure according to instant “R,” and further according to instant R1 (formula I-1) in claims 5, 7, 13, 15 and 17.
Murai teaches analysis by NMR analyzer (col 6, lines 4-5). However, Murai is silent with regard to NMR signals corresponding to instant A and D, as presently recited. Iin accordance with the claim interpretation discussion set forth above, in the polycarbonate diol disclosed by Murai: 
each repeating unit derived from, e.g., neopentyl glycol and/or 3-methyl-1,5-pentanediol has 4 hydrogens (i.e., on the two CH2 groups adjacent to carbonate oxygens) producing NMR signals ranging from 4.00-4.50 ppm, and 3-6 hydrogens (i.e., from one or two CH3 groups) which produce NMR signals ranging from 0.90-1.10 ppm,
each repeating unit derived from 1,6-hexanediol has 4 hydrogens (i.e., on the two CH2 groups adjacent to carbonate oxygens) which produce NMR signals ranging from 4.00-4.50 ppm. 
In a polycarbonate diol as disclosed by Murai, as the amount of neopentyl glycol and/or 3-methyl-1,5-pentanediol-derived units relative to 1,6-hexanediol-derived units increases, the number of hydrogen atoms producing 1H-NMR signals ranging from 0.90-1.10 ppm relative to the number of hydrogen atoms producing 1H-NMR signals ranging from 4.00-4.50 ppm increases, and therefore, the integral value of signals corresponding to instant D increases, relative to signals corresponding to instant A. 
When preparing Murai’s polycarbonate diol, it would have been obvious to the person having ordinary skill in the art to have utilized any appropriate amount of polyvalent alcohol (e.g., neopentyl glycol and/or 3-methyl-1,5-pentanediol) within Murai’s disclosed range of 80-20 mol% and any appropriate amount of 1,6-hexanediol within Murai’s disclosed ratio of 20-80 mol% in order to achieve the desired balance between polycarbonate diol melting point/processability (improved at higher contents of random structure associated with polyvalent alcohol) and polyurethane mechanical strength (improved at higher contents of 1,6-hexanediol), including amounts corresponding to a D/A ratio within the presently claimed ranges of 0.03-1.45 (claim 1) and 0.10 to 1.40 (claim 3). 
As to claims 4, 8, 12 and 16, Murai suggests a polycarbonate diol according to claims 1, 5, 9 and 13, as set forth above. Murai is silent with regard to NMR signals corresponding to instant F, as presently recited. However, Murai teaches that a polycarbonate diol is produced by reacting excess diols with dialkyl carbonate (Col 3, lines 55-65; col 4, line 65 to col 5, line 3). Furthermore, the hydroxyl end groups on Murai’s polycarbonate diol are intended to react with a diisocyanate in a subsequent reaction to produce polyurethane (col 5, lines 18-30), and therefore, the person having ordinary skill in the art would have been motivated to minimize the content of byproduct polycarbonates having a non-hydroxyl end group because such byproduct would either contaminate, or undesirably lower the molecular weight of, the final desired product polyurethane. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Murai’s polycarbonate diol with only hydroxyl terminals, thereby arriving at a polymer which produces no signal according to instant F (see claim interpretation discussion above), and therefore wherein the ratio of F/A falls within the presently claimed range of not larger than 0.01. 
As to claims 19 and 20, Murai discloses utilizing the polycarbonate diol as a raw material for urethane elastomers (col 2, lines 63-68), and discloses reaction with a diisocyanate and optional chain extender to produce a polyurethane (col 5, lines 42-55). A reactant mixture of polycarbonate diol, diisocyanate and/or chain extender, as disclosed by Murai, corresponds to an elastomer precursor composition as recited in claim 19, and the resultant elastomer meets instant claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766